May 4, 2017 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Dreyfus Premier Investment Funds, Inc. -Dreyfus Large Cap Equity Fund -Dreyfus Large Cap Growth Fund 1933 Act File No.: 33-44254 1940 Act File No.: 811-06490 CIK No.: 0000881773 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the above-referenced Prospectuses that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 102 to the Registration Statement, electronically filed with the Securities and Exchange Commission on April 28, 2017, with the exception of the Supplement to the Class T Prospectus dated May 1, 2017. Please address any comments or questions to my attention at 412-234-2521. Sincerely, /s/ Olivia M. Heckel Olivia M. Heckel Paralegal
